El Juez Asociado Se. Aldbey,
emitió la' opinión del tribunal.
El apelante, Juan de Gracia, fué acusado en unión de otras dos personas del delito de asesinato en primer grado de Emilio Iglesias y vista su causa ante un jurado fué declarado culpable del delito de asesinato en segundo grado y senten-ciado por el tribunal inferior a sufrir la pena de veinte años de presidio con trabajos forzados.
En la apelación que estableció contra la sentencia y contra la resolución que le negó un nuevo juicio, enumera diez y ocbo motivos de error en apoyo de sus recursos, pero como muchos de ellos ban sido considerados y resueltos por nosotros en la apelación que decidimos boy de su coacusado Juan Ibera Santiago y declaramos que no podemos sostenerlos, nos limita-remos en esta opinión a considerar los que son distintos de aquellos. Son los señalados con los números 2, 3, 8, 9, 10, 11, 16, 17 y 18.
En el segundo motivo se alega que el tribunal inferior cometió error al excusar a varios jurados, sin causa justifi-cada, para conocer de su juicio, pero no podemos declarar que existió tal error porque aparte de que esa es cuestión que des - cansa en la sana discreción del tribunal, cuatro de los ju-rados excusados justificaron razón para su excusa, y en cuanto a los otros dos no pudieron ser citados por el marshal porque, según informó, uno de ellos se había ausentado de su pueblo hacía más de cinco meses y el otro se hallaba en los Estados Unidos.
El día 13 de diciembre de 1921, que estaba señalado para el juicio, comparecieron los tres acusados en este caso y pi-dieron ser juzgados separadamente. Accedió el tribunal y entonces manifestaron sus defensores estar listos para el jui-cio en cuanto al acusado José Tormos, y habiendo solicitado el fiscal que fueran juzgados en el orden en que aparecen en la acusación, los defensores manifestaron que no habían com-*913parecido dos testigos importantes de Juan de Gracia, pero el tribunal resolvió que el juicio de éste fuera el primero que se celebrara. Esta resolución sirve de fundamento al tercer motivo del recurso pero no podemos declarar que fuera erró-nea, porque la sola manifestación de que faltaban dos testi-gos del acusado, sin demostrar por qué eran importantes sus declaraciones ni las diligencias practicadas para que compa-recieran, no era suficiente motivo para posponer el juicio para otro momento.
El octavo error señalado se funda en baber permitido el tribunal ciertas preguntas del fiscal a los testigos.
Una de esas preguntas fué becba a Dolores Agraít, esposa del interfecto Emilio Iglesias, quien habiendo manifestado en el juicio que su esposo estaba muerto, le preguntó el fiscal “por qué sabe que está muerto,” y a ella se opuso la defensa del apelante porque la testigo no podía contestar esa pre-gunta y porque no se babía probado debidamente dicba muerte. Permitida por el tribunal, dicba señora contestó “que estaba muerto porque lo vió morir y lo asistió en la clínica donde murió.” Esta contestación por sí sola basta para demostrar que no existe el error alegado.
También bajo este apartado se menciona cierta manifes-tación becba por el fiscal con motivo de una repregunta de la defensa al Dr. Igartúa, pero como el acusado no tomó ex-cepción a la resolución del tribunal prescindiremos de tal cuestión.
El noveno error es por baber permitido al jurado que ins-f-peecionara el lugar del suceso; pero tampoco lo considera-remos porque si bien el acusado se opuso a que se practicara-, no tomó excepción contra la resolución del tribunal. De to-dos modos tal resolución era discrecional en el tribunal.
El décimo error es por baber sido admitido como eviden-cia un revólver que se alega no estaba conectado con el casó ni fué identificado. Sin embargo, el testigo Julio González declaró que oyó seis o siete disparos y que en el momento *914entró Juan de Gracia donde él estaba, como a los dos minu-tos, y le dió un revólver blanco de cabo de nácar, parecido al que le presentaba el fiscal, y que tenía el mismo largo y el mismo cabo. Esto era suficiente para justificar la presen-tación de dicha arma.
Otro error alegado, el undécimo, es por haberse permitido declarar al testigo Pedro Figueroa.
Bastará enunciar lo que sobre este testigo se dice en el alegato para quedar convencido de que no existe el error que se alega por haberse permitido que declarase. Se dice que ■el testigo estaba en la cárcel para responder de un delito dé asesinato en segundo grado: que no estaba bajo las regias de la corte; que estaba en la sala del tribunal oyendo las decla-raciones y que entró en las oficinas del fiscal.
Al terminar el fiscal su prueba (parece que eran las nueve de la noche) la defensa del acusado solicitó un receso hasta el día siguiente a las nueve, fundándose en que cuando entró en ©1 juicio alegó que no estaba preparada para él porque le fal-taban dos testigos o peritos, los que “nos ha sido difícil aún localizar;” que uno es médico y el otro profesor en balística, y que se le acababa de telefonear una hora u hora y media antes, -que el Dr. Bocanegra había salido de Bayamón para Aguadilla (lugar del juicio) y que todavía no había llegado. Se opuso el fiscal a esa petición y el tribunal negó la suspen-sión pedida, alegándose ahora en el décimosexto motivo del recurso que tal declaración fué errónea porque el tribunal abusó de su discreción al no conceder el receso solicitado. No lo creemos así porque como antes hemos dicho, nunca se de-mostró que dichos testigos o peritos eran esenciales en el juicio y sin este requisito no debía ser suspendido. Además, no se dice que el Dr. Bocanegra iba a ser perito en esa causa sino únicamente que había salido de Bayamón para Agua-dilla.
' El decimoséptimo error es' por no haberse ordenado al ju-ía'dó la absolución perentoria por insuficiencia de la prueba *915del fiscal, y por haberse negado el tribunal a instruir al ju-rado que diese un veredicto absolutorio por tal falta, de prueba.
El argumento del apelante descansa principalmente en no haberse probado la muerte de Emilio Igiesias, ni si fué con-secuencia de las heridas de bala que recibió, ni que se las ocasionara el apelante. En el otro caso de Juan Ibern Santiago a que antes hemos hecho referencia, hemos resuelto con una prueba idéntica a la de este caso que se probaron las heridas por bala de Emilio Iglesias, su muerte y que ésta fué consecuencia de dichas heridas por lo que sólo nos resta decir ahora que hubo prueba en este caso de que Juan de Gracia fué uno de los que disparó su revólver contra Igle-sias pues así lo declararon los testigos Osvaldo Peña y Luis Mendoza, habiendo manifestado otro testigo, Pedro Figueroa, que oyó varios disparos, vió al apelante con un revólver en la mano apuntando a Iglesias, y que fué quien recogió herido a Iglesias; y Julio González dijo que Juan de Gracia le- entregó el revólver en seguida de los disparos, como dos minutos después. En cuanto al móvil del crimen declararon dos testigos que Juan de Gracia se oponía a que se abriera una fábrica de tabaco en Aguadilla y que Iglesias buscaba tabaqueros para dicha fábrica. En vista de esta prueba no podemos declarar que existió el error que se alega.
El décimo octavo error alegado es por no haber sido con-cedido un nuevo juicio.
Una de las razones que adujo el acusado para que se le concediera un nuevo juicio fué porque el tribunal dió al jurado la siguiente instrucción:
“Según el artículo 201 de nuestro Código Penal, todo asesinato perpetrado por medio de veneno, acecho, o tortura, y toda clase de muerte alevosa, deliberada, y premeditada, o cometida al perpe-trarse o intentarse algún incendio de morada, constituye asesinato en primer grado. De modo que dentro de este artículo tenemos tres *916diferentes clases de asesinato y el que nos ocupa se encuentra com-prendido en toda clase de muerte alevosa, intencional, deliberada y premeditada.”
Alega el apelante que el tribunal eon las palabras que están en el último párrafo, obligó al jurado a que resolviese el caso sin salirse del círculo que le trazó. No lo entendemos así, pues el juez no bizo otra cosa que referirse a la acusa-ción que se estaba juzgando contra el acusado y llamar la atención de que no se le acusaba de asesinato perpetrado por veneno, ac'ecbo o tortura, ni al intentarse algún incendio de morada.
Las otras razones para nuevo juicio fueron las mismas que ban sido alegadas como'errores contra la sentencia y que ya bemos considerado y resuelto que no existen.
Al terminar el apelante la argumentación de los expre-sados errores, agrega otros dos, el decimonono y el vigésimo.
Fúndase el primero de ellos en baber sido negada su peti-ción de que no se dictara sentencia y se declarase nulo el ve-redicto del jurado por ser contrario a la evidencia por no ha-berse probado que Iglesias muriera a consecuencia de herida alguna, la fecha en que ocurrieron los hechos, ni que el ape-lante lo hiriera. No tenemos que considerar estas cuestiones porque ya las hemos decidido antes.
El otro es por haberse impuesto al apelante veinte años del presidio, pena que se alega es cruel e inusitada y prohi-bida por nuestra Ley Orgánica. La pena de presidio por término mínimo de diez años, señalada por el artículo 202 del Código Penal para el delito de asesinato en segundo grado, no es ni ha sido nunca considerada como cruel ni inusitada.
La sentencia apelada debe ser confirmada, y también la resolución que negó el nuevo juicio.

Confirmadas la resolución y sentencia apeladas.

Juez concurrente: Sr. Presidente del Toro.
*917El Juez Asociado Sr. Hutchison firmó “Conforme con la sentencia. ’;
Los Jueces Asociados Sres. Wolf y Franco Soto no in-tervinieron en la resolución de este caso.